 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18       PageID.1   Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

Miniature Precision Components, Inc.,
a Wisconsin corporation,                           Case No.
            Plaintiff,                             Hon.
v.

PolyOne Corporation,
an Ohio corporation,

            Defendant.
                                                                            /

                                 COMPLAINT

      Plaintiff Miniature Precision Components, Inc. (“MPC”) complains against

Defendant PolyOne Corporation (“PolyOne”) as follows:

                              Nature of the Action

      1.      PolyOne, the supplier of certain single-sourced resins for automotive

components supplied on a “just in time” basis to MPC, threatened to stop shipping

those resins unless MPC paid prices higher than those specified in the governing

contracts. MPC, faced with shutting down its plants and those of its automotive

OEM customers, had no choice but to pay the proverbial ransom money, but did so

under protest, as allowed by Uniform Commercial Code § 1-308. In this lawsuit,

MPC seeks to recover its overpayments to PolyOne.
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18           PageID.2    Page 2 of 9




                          Parties, Jurisdiction, and Venue

      2.       MPC is incorporated under the laws of Wisconsin, and its principal

place of business is in Walworth, Wisconsin.

      3.       MPC designs and manufactures thermoplastic components, extruded

tubing, and assemblies for under the hood parts and assemblies in the automotive

and commercial industry.

      4.       PolyOne is incorporated under the laws of Ohio, and its principal

place of business is in Avon Lake, Ohio.

      5.     This action is wholly between citizens of different states, there is

complete diversity, and the amount in controversy exceeds $75,000, exclusive of

interest, costs or attorneys’ fees. Therefore, this Court has original jurisdiction over

this matter pursuant to 28 U.S.C. §1332.

      6.       The contracts at issue provide that MPC “may elect to bring an action

against [PolyOne] in any court having jurisdiction over [PolyOne].” MPC’s Terms

and Conditions of Purchase. Ex. B, ¶ 15.7.

      7.       Venue is proper because PolyOne regularly conducts business in this

District. In addition, PolyOne’s salespeople met and otherwise communicated with

MPC’s purchasing personnel in MPC’s Southfield, Michigan, office in this District.




                                           2
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18         PageID.3   Page 3 of 9




      8.   The amount in controversy exceeds $75,000, exclusive of interest, costs

and attorney’s fees.

                               Factual Allegations

      9.   PolyOne supplies MPC on a just-in-time basis with MPC’s requirements

of the Delrin, Crastin, Zytel and Hytrel resin materials (the “Resins”) identified in

various Purchase Orders contracts (Ex. A).

      10. On various dates in 2014 and 2015, MPC issued, and PolyOne accepted,

the Purchase Orders obligating PolyOne to supply MPC “for the length of the

applicable Original Equipment Manufacturer (“OEM”) vehicle program

production life.” Id.

      11. The parties also adjusted the pricing for the Resins, effective February 1,

June 1 and October 1 of each year, pursuant to a nylon pricing adjustment formula

that is based on the movement in cost of three raw materials – Cyclohexane,

Butadiene and Natural Gas (“Nylon Price Adjustment”).

      12. MPC uses the Resins to manufacture assemblies to support numerous

programs, including vehicles produced by Ford Motor Company, FCA US LLC,

Toyota Motor Corporation, General Motors Company, Nissan Motor Company

Ltd, and Mazda Motor Corporation.




                                         3
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18           PageID.4    Page 4 of 9




      13. The Purchase Orders incorporate MPC’s General Terms and Conditions

of Purchase. Ex. A, p. 1 of each Purchase Order. The incorporated Terms and

Conditions are attached at Ex. B.

      14. Section 7.1 of the Terms and Conditions provides that unless the parties

agree otherwise, the price set forth in the Purchase Order is a “firm fixed price for

the duration of the Agreement and not subject to increase for any reason.” That

section states, in pertinent part:

             Base Price. The base price and any future year over year cost
             reductions for each part number of Material ordered by [MPC]
             during the term from [PolyOne] shall be the price set forth in
             the Purchase Order. Unless otherwise stated, the purchase
             price: (i) is a firm fixed price for the duration of the
             Agreement and not subject to increase for any reason,
             including increased raw material costs, increased labor, currency
             fluctuations or other manufacturing costs, increased
             development costs, or changes in volumes or program length
             from those estimated or expected…

(emphasis added). Id. at ¶ 7.1.

      15. In addition, Section 14.3 states that “[PolyOne] shall reimburse [MPC]

for all actual attorney’s fees (including the cost of in-house counsel) in any action

arising out of this Order, unless [PolyOne] is the prevailing party.” Id. at ¶ 14.3.




                                           4
    Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18         PageID.5   Page 5 of 9




         16. On March 16, 2018,1 PolyOne e-mailed MPC’s Commodity Purchasing

Supervisor, Mary Eighmey, that effective April 1 PolyOne was increasing the pricing

on the Resins. Ex. C, 3/16/18 e-mail from R. Rix to M. Eighmey.

         17. MPC’s Ms. Eighmey responded to PolyOne that day, March 16, making

clear that that MPC would rejected PolyOne’s price increase and demanded that

PolyOne “confirm that shipments will continue.” Id., 3/16/18 e-mail from M.

Eighmey to R. Rix.

         18. Instead of confirming that shipments would continue at the agreed-upon

pricing, PolyOne replied that PolyOne “will require an updated PO before 4/1 to

make shipments after 4/1.” Id., 3/16/18 e-mail from R. Rix to M. Eighmey.

         19. Because MPC did not have time to locate and source an alternate supply

of Resins, to avoid a supply cutoff and a shutdown of MPC and its customer’s

production lines, on April 3, MPC, under protest, issued revised Purchase Orders to

PolyOne with the higher, extracontractual pricing demanded by PolyOne in its

March 16th e-mail correspondence effective April 1. The revised Purchase Orders

expressly state that they are being issued with a “with reservation of rights.” Ex. A,

Purchase Orders.




1
    Unless stated otherwise, all dates hereafter occurred in 2018.
                                             5
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18        PageID.6   Page 6 of 9




      20. Then, just three months later, on July 2, PolyOne informed MPC that it

was raising its prices yet again for the Resins. Ex. D, 7/2/18 e-mail from R. Rix to

M. Eighmey.

      21. On July 25 and 30, 2018, PolyOne followed up on its second price

increase demand with e-mails to MPC’s Ms. Eighmey, warning MPC that it must

acquiesce to PolyOne’s price increase demand to receive supply after August 1. Id.,

7/25/18 and 7/30/18 e-mails from R. Rix to M. Eighmey.

      22. On August 8, to again avoid a supply cutoff, MPC, under protest, issued

revised Purchase Orders to PolyOne with the higher, extracontractual pricing

demanded by PolyOne in its July 2nd e-mail correspondence effective August 1. The

revised Purchase Orders expressly state that they are being issued “with reservation

of rights.” Ex. A, Purchase Orders.

      23. On September 19, PolyOne again conditioned further shipment of many

of the Resins, after October 1, on MPC acquiescing to another extracontractual price

increase. Ex. E, September 19, 2018 e-mail from R. Rix to M. Eighmey.

      24. To again avoid a supply cutoff, MPC, under protest, issued revised

Purchase Orders to PolyOne with the higher, extracontractual pricing demanded by

PolyOne, effective October 1. The revised Purchase Orders expressly state they are

being issued “with reservation of rights.” Exhibit F, Additional Purchase Orders.


                                         6
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18           PageID.7    Page 7 of 9




      25. Each time that MPC issued revised Purchase Orders to PolyOne, MPC

reserved its rights so that it could seek relief and continue to claim that the parties’

agreements required PolyOne to supply the Resins at the lower, contract pricing.

                                    COUNT I
                               BREACH OF CONTRACT

      26. MPC incorporates its preceding allegations.

      27. PolyOne agreed to sell Resins to MPC at the lower contract pricing

agreed to in the Purchase Orders, for the life of the applicable programs.

      28. With respect to the Resins, the parties also agreed to adjust pricing

pursuant to the Nylon Price Adjustment.

      29.    MPC has satisfied all of its contractual obligations to PolyOne under the

parties’ contracts.

      30. On three occasions (March, July, and September 2018), PolyOne

materially breached the parties’ contracts when it conditioned further supply on

MPC paying it higher pricing for the Resins.

      31. Further, PolyOne will no longer honor the Nylon Price Adjustment.

      32. As a direct and proximate result of PolyOne’s breaches of the contracts,

MPC has suffered damages in an amount exceeding $75,000 plus costs, interest, and

attorney fees. Because MPC continues to pay PolyOne the higher, extracontractual

pricing, MPC’s damages continue to accrue.
                                           7
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18         PageID.8   Page 8 of 9




      WHEREFORE, MPC respectfully requests that this Court enter a judgment

against PolyOne for the full amount of MPC’s damages, plus costs, interest, and

attorney fees.

                                 COUNT II
                           DECLARATORY JUDGMENT

      33. MPC incorporates its preceding allegations.

      34. On three occasions (March, July, and September 2018), PolyOne

unequivocally stated to MPC that PolyOne would not continue to perform, unless

MPC issued revised purchase orders providing for the higher and extracontractual

prices demanded by PolyOne.

      35. Each time that PolyOne conditioned further supply on MPC paying a

higher price, MPC, with a reservation of rights, issued revised Purchase Orders to

PolyOne that reflected the higher demanded pricing. These revised Purchase

Orders state on their face that they were “issued with reservation of rights”

(meaning “under protest”), in accordance with MPC’s various communications to

PolyOne that MPC did not agree to the unilaterally imposed price increases and

cessation of the Nylon Price Adjustment.

      36. The facts and circumstances of this case present an actual controversy

regarding which pricing under the Purchase Orders applies.



                                        8
 Case 2:18-cv-13100-GAD-MKM ECF No. 1 filed 10/03/18         PageID.9   Page 9 of 9




        37. MPC is entitled to a declaration that PolyOne is obligated to supply MPC

with the Resins for the length of the applicable original equipment manufacturer

program production life at the base pricing that was in place prior to MPC issuing

(under protest) revised Purchase Orders that included PolyOne’s demanded, higher

pricing and that PolyOne is obligated to continue to honor the Nylon Price

Adjustment.

        WHEREFORE, MPC requests that this Court enter a judgment against

PolyOne for the full amount of MPC’s damages, plus costs, interest, and attorney

fees.

                                       Respectfully submitted,

                                       By: /s/ Brent Warner
                                       Brent Warner (P67733)
                                       Alexandra Stan (P80616)
                                       Brooks Wilkins Sharkey & Turco PLLC
                                       401 S. Old Woodward Avenue, Suite 400
                                       Birmingham, Michigan 48009
                                       248.971.1800
                                       Attorneys for Plaintiff Miniature Precision
                                       Components, Inc.

Dated: October 3, 2018




                                          9
